Renegotiation. — On April 19, 1978 the court filed an opinion determining that plaintiff realized excessive profits of $778,036 and remanded the case to the Trial Division for further proceedings as set forth in the opinion. 216 Ct.Cl. 246, 574 F.2d 1063. On May 9, 1980 the court entered the following order:
"This case comes before the court on its own motion. Upon consideration of the record, herein, it appearing that on January 9, 1979, the court allowed plaintiffs motion, filed December 12, 1978, for leave to supplement its response to defendant’s motion, filed October 31, 1978, to terminate proceedings, and, further, that plaintiff has *617failed to file any such supplement or take any further action in this case.
" it is ordered that a Rule shall enter herein, returnable at 10:00 o’clock a.m., in open court on Monday, June 2, 1980, that plaintiff show cause why this case should not be dismissed for lack of prosecution.”
On May 16, 1980 a stipulation of dismissal was filed, and the petition was dismissed on that date.